Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 and 15-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1- 13 and 15-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huawei publication (R1-1704219, ‘Overview on mini-slot design’, April 3-7, 2017).
Huawei teaches the mini-slot design based on a slot structure (Figure 3 on page 5) and that “[a] mini-slot contains DMRS at position(s) relative to the start of the mini-slot” (bottom of first paragraph in the ‘1 Introduction” on page 1).
With respect to the claims, references to the prior art appear in parenthesis.
Claims
1. (Currently Amended) A method of operating a radio node in a radio access network (Huawei R1-1704219) , the method comprising at least one of transmitting and receiving reference signaling in a mini-slot (“A  mini-slot contains DMRS at position(s) relative to the start of the mini-slot” (bottom of first paragraph in the ‘1 Introduction” on page 1)), the timing of the reference signaling being determined based on a structure configuration of a transmission timing structure relative to which the mini-slot is positioned, the transmission timing structure including at least a slot (Mini-slot and slot timing structure in Figure 3 on page 5, where the mini-slot containing DMRS at position relative to the start of the mini-slot as described in the ‘I Introduction’ on page 1).

2. (Currently Amended) A radio node for a radio access network (Huawei R1-1704219)  , the radio node comprising processing circuitry configured  to cause the radio node to  at least one of transmit and receive reference signaling in a mini-slot (“A  mini-slot contains DMRS at position(s) relative to the start of the mini-slot” (bottom of first paragraph in the ‘1 Introduction” on page 1)), the timing of the reference signaling being determined based on a structure configuration of a transmission timing structure relative to which the mini-slot is positioned, the transmission timing structure including at least a slot (Mini-slot and slot timing structure in Figure 3 on page 5, where the mini-slot containing DMRS at position relative to the start of the mini-slot as described in the ‘I Introduction’ on page 1).

3. The method according to claim 1, wherein the reference signaling is at least one of demodulation reference signaling and UE-specific reference signaling (“A  mini-slot contains DMRS at position(s) relative to the start of the mini-slot” (bottom of first paragraph in the ‘1 Introduction” on page 1)).

4.  The method according to claim 1, wherein the mini-slot is transmitted in one of a downlink, and uplink  and a sidelink (Downlink DL and uplink UL are color coded in Figure 1(b) on page 3).

5. The method according to claim 1, wherein the structure configuration indicates the timing of structure reference signaling (Mini-slot and slot timing structure in Figure 3 on page 5, where the mini-slot containing DMRS at position relative to the start of the mini-slot as described in the ‘I Introduction’ on page 1).

6. The method according to claim 1, wherein the timing of reference signaling coincides with indicated timing of structure reference signaling (“[F]ront-loaded DMRS can be adopted for mini-slot for unified operation for both slot and mini-slots” in section ‘2.1.2 DMRS Structure’ on page 3).

7. The method according to claim 1, wherein the reference signaling in the mini-slot is multiplexed with structure reference signaling (Mini-slot is multiplexed with the structure reference signaling (Ctrl+RS) in Figure 5 of section ‘2.2.3 Multiplexing considerations’ on pages 5-6).

8. The method according to claim 1, wherein the reference signaling is associated to signaling on a physical channel in the mini-slot (NR-PDCCH in the ‘1 Introduction’ on page 1 is the Physical Downlink Control Channel in the mini-slot).

9. The method according to claim 1, wherein a transmission parameter of the reference signaling is determined based on the structure configuration (Aggregation level for mini-slot DMRS is determined for slot-based DMRS structure in section ‘2.1.2 DMRS Structure’ on page 3).

10. The method according to claim 1, wherein the mini-slot is scheduled for transmission having a position in time relative to the transmission timing structure (Mini-slot and slot timing structure in Figure 3 on page 5, where the mini-slot containing DMRS at position relative to the start of the mini-slot as described in the ‘I Introduction’ on page 1).

11. The method according to claim 1, wherein the transmission timing structure defines a timing grid (Mini-slot and slot timing structure in Figure 3 on page 5, where the mini-slot containing DMRS at position relative to the start of the mini-slot as described in the ‘I Introduction’ on page 1).

12. The method according to claim 1, wherein a timing structure for at least one of the mini-slot and/or and the transmission timing structure is based on a symbol time length, the symbol time length depending on a numerology (“Mini-slots have the following lengths…Lengths from 2 to slot length-1” in the ‘1 Introduction’ on page 1’, where the “Target slot lengths are at least 1ms, 0.5 ms” at the bottom of page 1).

13. (Currently Amended) A computer storage medium storing an executable computer program comprising instructions that when executed, cause processing circuitry to at least one of control and perform a method of operating a radio node in a radio access network (Huawei R1-1704219), the method comprising at least one of transmitting and receiving reference signaling in a mini-slot (“A  mini-slot contains DMRS at position(s) relative to the start of the mini-slot” (bottom of first paragraph in the ‘1 Introduction” on page 1)), the timing of the reference signaling being determined based on a structure configuration of a transmission timing structure relative to which the mini-slot is positioned, the transmission timing structure including at least a slot (Section 2.1 DL control channel structure starting on page 1 where Figure 1 shows the transmission timing structure).

15. The method according to claim 3, wherein the demodulation reference signaling is DM-RS signaling (“A  mini-slot contains DMRS at position(s) relative to the start of the mini-slot” (bottom of first paragraph in the ‘1 Introduction” on page 1)).

17. The radio node according to claim 16, wherein the demodulation reference signaling is DM-RS signaling (“A  mini-slot contains DMRS at position(s) relative to the start of the mini-slot” (bottom of first paragraph in the ‘1 Introduction” on page 1)).

16. The radio node according to claim 2. wherein the reference signaling is at least one of demodulation reference signaling and UE-specific reference signaling (“A  mini-slot contains DMRS at position(s) relative to the start of the mini-slot” (bottom of first paragraph in the ‘1 Introduction” on page 1)).

18. The radio node according to claim 2, wherein the mini-slot is transmitted in one of a downlink, and uplink and a sidelink (Downlink DL and uplink UL are color coded in Figure 1(b) on page 3).

19. The radio node according to claim 2. wherein the structure configuration indicates the timing of structure reference signaling (Mini-slot and slot timing structure in Figure 3 on page 5, where the mini-slot containing DMRS at position relative to the start of the mini-slot as described in the ‘I Introduction’ on page 1).

20. The radio node according to claim 2, wherein the timing of reference signaling coincides with indicated timing of structure reference signaling (“[F]ront-loaded DMRS can be adopted for mini-slot for unified operation for both slot and mini-slots” in section ‘2.1.2 DMRS Structure’ on page 3) .

21. The radio node according to claim 2, wherein the reference signaling in the mini-slot is multiplexed with structure reference signaling (Mini-slot is multiplexed with the structure reference signaling (Ctrl+RS) in Figure 5 of section ‘2.2.3 Multiplexing considerations’ on pages 5-6).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELVIN C MARCELO whose telephone number is (571)272-3125.  The examiner can normally be reached on M-F 9:30-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MELVIN C. MARCELO
Primary Examiner
Art Unit 2463



/MELVIN C MARCELO/Primary Examiner, Art Unit 2463                                                                                                                                                                                                        September 10, 2021